Me. Justice MacLeaey
delivered the following opinion of the court:
In this case the appellant was accused of having violated the election law. It is alleged that the offense was committed on the 28th of October, 1902, and consisted in the delivery by the accused of a private document whereby lands were conveyed to one Vidal Robles, for the purpose of placing said Robles in a position where he could register as a voter. This offense is described and punished in Section 144 of the present Penal Code. It is alleged that Robles presented himself on the 28th of October last at the voting place No. 51 of the municipality of Manatí and through the aforesaid illegal and fraudulent conveyance secured the right to register in that precinct, contrary to the form of the statute in such case made and provided and against the peace -and dignity of the State. The accused was brought before the District Court of Arecibo and he pleaded not guilty. His counsel appeared and made a motion, supported by affidavit, alleging that he could not obtain a fair and impartial trial in that court, and asking that the cause be removed to the District Court of San J uan. Said motion was denied and, being renewed, was again denied. The accused was summoned to furnish evidence in the matter, which he refused to do, claiming that his affidavit was all that the law required of him. In support of this legal proposition counsel refers to paragraph 1 of section 171 of the Code of Criminal Procedure and to section 172 of the same code. The district court, after careful consideration of the case, denied the petitioner’s motion for removal of the cause to another court, and the accused was informed that he had a right to ask for a trial by jury. The time for his election in this matter having expired, the trial was set for the 23rd of January. The accused appeared'through his counsel and entered an appeal to this court under the old Law of Criminal Procedure, alleging *507that the appeal was authorized by article 534 of said law, and referring to General Order No. 118; he also alleged a violation of paragraph 1 of section 171 of the Code of Criminal .Procedure, now in force, thus combining the two codes and seeking by this means to be benefited by both the old and the new system. He also refers to section 345 of the present Code of Criminal Procedure. The district court, by a majority vote, allowed the appeal and 'ordered the proper documents to be prepared. One of the Judges, the Hon. Otto Schoenrich, filed a dissenting opinion which in the portion pertinent hereto reads:
“I am obliged to dissent from tlie opinion of the majority, my opinion being that Ramos’ petition is entirely out of order, for according to section 345 of the Code of Criminal Procedure, appeals may be taken on questions of law alone, and in the manner prescribed in Chapter I, Title IX. All appeals which do not conform to the provisions of said chapter, are void. According to section 347, the defendant may appeal from a final judgment of conviction and from an order denying a motion for a new trial, and from an order made after judgment, affecting the substantial rights of the party. In no other case can an appeal be taken. In the case at bar no trial has been held, wherefore, pursuant to section 347, the appeal is void. The law is clear, and there is no need of resorting to jurisprudence for its interpretation, but were we to do so, we should consult American jurisprudence, and it shows that in no state would an appeal be allowed before the trial. In this same court, in the case against Virgilio Ramos, a petition for the removal of the cause to another court was denied. The taking of appeals before trial would prolong the proceeding. This case is an example. It was set to be heard within two days and this appeal will further prolong it. The defendant has three remedies when he feels aggrieved by a decision of the court. He files his bill of exceptions, and with it, after judgment has been rendered, if convicted, he files his appeal. For the foregoing reasons I am of opinion that the appeal should not be allowed.”
On appeal to this court the accused was represented by his attorney and the People by the Fiscal. The order of the district court refusing to grant a removal of the cause is a decision from which no appeal can be taken to this court. Section 347 describes the orders and judgments from which the defendant may take an appeal, and they are as follows: First. — From a final judgment of conviction. Second. — From *509an order denying a motion for a new trial. Third-. — From an order made after judgment, affecting the substantial rights of the party. These are the only -cases in which an appeal may be taken from the judgment of a district court to the Supreme Court, on motion of the defendant, and it is clearly shown that the case pending before this court does not come within any of these clauses. The proper remedy for the defendant, when his motion for removal was denied, was to enter an exception to the ruling of the court, which should have 'been set forth in a bill of exceptions, settled and signed after the final judgment, in case an adverse decision were given and he still desired to appeal. This is the universal practice in the American courts, and in the State of California, from which State a large portion of the present Code of Criminal Procedure was taken. Inasmuch as no appeal to this court lies from an order of this nature, made by one of the district courts, the present appeal should be dismissed with costs against appellant, and the judgment entered accordingly.

Dismissed.

Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras and Sulzbacher, concurring.